Citation Nr: 1717015	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas 


THE ISSUES

1.  Entitlement to service connection for chronic renal disease associated with diabetes mellitus type II and hypertension is denied. 

2.  Entitlement to service connection for microcytic anemia as secondary to claimed chronic renal disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force on active duty from July 1951 to July 1955 and from January 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the intervening period since the January 2015 rating decision, jurisdiction over the Veteran's claims has been transferred to the Wichita, Kansas RO.

The Veteran has not requested a hearing.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS. Accordingly, any future consideration of this case should take into consideration the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Chronic renal disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected diabetes mellitus, type II.

2.  Chronic renal disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected hypertension.

3.  Microcytic anemia is not shown to be causally or etiologically related to any disease, injury, or incident in service and was not caused or aggravated a by service-connected disability.


CONCLUSION OF LAW

1.  The criteria for service connection for chronic renal disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for microcytic anemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court of Appeal for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Concerning VA's duty to notify, the record does not reflect that the VA sent the Veteran a VCAA notice letter specifically addressing his secondary service connection claims.  However, the Board observes that the Veteran was duly informed of how to substantiate a previously-claimed secondary service connection claim in an November 2011.

The Board finds that the Veteran has not been prejudiced by this notice defect, as the record reflects that the Veteran has actual knowledge of the elements necessary to substantiate a claim for secondary service connection.  These elements were set forth in a January 2015 rating decision, which adjudicated the claims on this basis, and in a Statement of the Case issued thereafter.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records (STR) and post service VA treatment records have been obtained and are associated with the claims file.  The Veteran has not identified any additional relevant records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the claim on appeal.

Additionally, VA satisfied the duty to assist the Veteran by providing an examination to the Veteran in December 2014.  The Board finds that the December 2014 VA examination is adequate.  Specifically, the examination reflects that the opinions proffered were congruent with the other evidence of record, were rendered following a review of the record, in-person examination and were accompanied by a complete rationale.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.


II.  Service Connection

The Veteran seeks service connection for chronic renal disease and microcytic anemia and argues that his current chronic renal disease is related to his service-connected type II diabetes mellitus and hypertension.  He also argues that his microcytic anemia is secondary to his chronic renal disease.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claims and the appeals will be denied.

To establish direct service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 136. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 
As noted above, the first element of direct service connection requires evidence of a current disability.  Here, a current diagnosis has been established.  VA treatment notes dated in December 2004 indicate that the Veteran has a current diagnosis for microcytic anemia.  October 2013 VA treatment records show that the Veteran also suffers from chronic renal disease. 

As stated above, the second element of direct service connection requires evidence of an in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for any complaints of or treatment for chronic renal disease, microcytic anemia or their associated symptoms.  The July 1951 and January 1963 enlistment Reports of Medical History and Reports of Medical Examination make no mention of any symptoms or medical history relating to microcytic anemia, chronic renal disease or any other issues relating to the Veteran's kidneys.  The October 1966 separation Report of Medical History and Report of Medical Examination is also negative for any symptoms or medical history relating to microcytic anemia, chronic renal disease or any other issues relating to the Veteran's kidneys.

Post-service, during the Veteran's December 2014 VA examination, he reported that he was first diagnosed with renal failure and anemia in 2011.  Again, the Veteran's active duty ended in 1967.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his chronic renal disease or microcytic anemia began in-service. 

For all of these reasons, service connection on a direct basis is not warranted for chronic renal disease or microcytic anemia.

The Veteran also seeks service connection for chronic renal disease, as secondary to his already service-connected type II diabetes mellitus and hypertension.  He also seeks service connection for microcytic anemia, as secondary to his chronic renal disease.  

As noted above, the first element of secondary service connection requires evidence of a current disability and the Veteran has satisfied this element.

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for type II diabetes mellitus and hypertension.  Thus, the Veteran has satisfied the second element of secondary service connection in regards to his chronic renal disease.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder. 

In December 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his chronic renal disease and microcytic anemia.  The record reflects that he was diagnosed with diabetes in 1985 and his hypertension had its onset during his second period of service.  

The December 2014 VA examiner opined that it was less likely than not that neither the Veteran's chronic renal disease or microcytic anemia was caused or aggravated by his service-connected type II diabetes mellitus or hypertension.  

In regards to the Veteran's chronic renal disease, the examiner elaborated that the clinical presentation was inconsistent for a secondary condition.  The condition was most likely multifactorial, age being the primary cause.  He elaborated that there was no objective evidence to support that the Veteran's chronic renal disease was aggravated in any measurable way by his service connected type II diabetes mellitus or hypertension, beyond its natural progression.  

In addition, the examiner stated that diabetic nephropathy is usually preceded by the onset of diabetic retinopathy; the evidence of nephropathy without retinopathy.  This gave the examiner the suspicion that the renal impairment was not caused by diabetes itself, but it is the result of comorbidity. 

In regards to the Veteran's microcytic anemia, the Board has found that the Veteran's chronic renal disease is not related to his military service.  A favorable result on the Veteran's chronic renal disease claim was essential to the success of his microcytic anemia claim on a secondary basis.

Furthermore, the December 2014 examiner found that the Veteran's condition was not caused by service or as secondary to a service connected issue.  He found that the microcytic anemia was most likely secondary to chronic renal failure, and that an iron deficiency/Vitamin VB-12 deficiency could not be excluded.  The examiner concluded that there was no objective evidence to support that the Veteran's microcytic anemia was aggravated beyond its natural progress by his service connected type II diabetes mellitus or hypertension. 

The Board recognizes the letters sent by the Veteran's private physician, Dr. M.N., dated October 2015 and September 2016 stating that the Veteran's chronic renal disease was caused by his type II diabetes mellitus and hypertension. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.

The Court has stated, in pertinent part, that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433   (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

After having carefully evaluated all of the evidence, the Board places greater weight of probative value on the December 2014 examiner's opinions than it does on Dr. M.N.'s and the Veteran's own opinions to the contrary.  The VA examiner's opinions were based upon a review of the Veteran's claims file and an in-person examination and provided a medical rationale.  Conversely, Dr. M.N.'s letters only state his opinion, and are not supported by a medical rationale.  As noted above, the Board may choose one medical opinion over another if it provides reasons for doing so.  See, e.g., Wensch, supra.

The Board notes that under the provisions of 38 U.S.C.A. § 5107 (b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, claimed as secondary to the service-connected type II diabetes mellitus, is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for chronic renal disease associated with diabetes mellitus type II and hypertension is denied. 

Entitlement to service connection for microcytic anemia as secondary to claimed chronic renal disease is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


